Petitioner’s motion to stay the administrative order of the Commissioner of Banking and Insurance is denied.
*635In order to prevail on a motion to stay, the moving party must demonstrate: (1) that the party seeking the stay is likely to succeed on the merits; (2) that such party will suffer irreparable injury if the stay is not granted; (3) that the issuance of a stay will not substantially harm other parties; and (4) that the best interests of the public will be served by the issuance of the stay. In re Allied Power & Light Co., 132 Vt. 554, 556, 326 A.2d 160, 162 (1974).
The responsibility for deciding a stay in matters such as the present case rests “principally, as well as initially” with the Commissioner. Cf. id. at 555, 326 A.2d at 161. “The function of the Supreme Court, or a Justice of it, in passing upon a motion for a stay, is not to second-guess the [Commissioner], but to act in opposition only when the action of the [Commissioner] cannot be supported, or in cases where intervening events call into question the advisability of [the determination] under the changed circumstances.” Id. at 555-56, 326 A.2d at 161.
The order of Commissioner Babcock denying a stay in this matter, dated August 10,1987, indicates that she conducted an extensive analysis of the record in light of the Allied Power criteria. Thus, in the current case there appears no abuse of discretion by the Commissioner, and this Court will not disturb her order.
Moreover, 8 V.S.A. § 4689(c)(3) provides a statutory mechanism for the balancing of the various interests involved in rate setting determinations. A grant of a stay in this matter would render meaningless the legislative mandate embodied in the interim rate setting authority of the Commissioner.